697 N.W.2d 157 (2005)
265 Mich. App. 555
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Macario G. YAMAT, Jr., Defendant-Appellee.
Docket No. 257923.
Court of Appeals of Michigan.
Submitted February 22, 2005, at Detroit.
Decided March 24, 2005, at 9:05 a.m.
Released for Publication May 26, 2005.
Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, William A. Forsyth, Prosecuting Attorney, Timothy K. McMorrow, Chief Appellate Attorney, and T. Lynn Hopkins, Assistant Prosecuting Attorney, for the people.
Jolene J. Weiner-Vatter, Grand Rapids, for the defendant.
Before: MURRAY, P.J., and MARKEY and O'CONNELL, JJ.
PER CURIAM.
Plaintiff appeals by leave granted the trial court's order affirming the district court's dismissal of a charge of felonious driving, MCL 257.626c, against defendant. We affirm. This appeal is being decided without oral argument pursuant to MCR 7.214(E).
Defendant, a front-seat passenger in a vehicle, grabbed and turned the vehicle's steering wheel without permission. The vehicle left the road and struck a jogger. The district court dismissed the charge of *158 felonious driving, finding that defendant was not operating the vehicle within the meaning of MCL 257.626c. The circuit court affirmed.
We review an issue of statutory interpretation de novo on appeal. Livonia Hotel, LLC v. Livonia, 259 Mich.App. 116, 130, 673 N.W.2d 763 (2003). In determining the meaning of a statute, we first look to the precise words the Legislature used. Pohutski v. City of Allen Park, 465 Mich. 675, 683, 641 N.W.2d 219 (2002). And, we must enforce the language used, id., and utilize any definitions provided in the statute. If the Legislature does not define an important word we can consult a dictionary for its common meanings. People v. Cathey, 261 Mich.App. 506, 515-516, 681 N.W.2d 661 (2004).
Here, MCL 257.626c provides in pertinent part:
A person who operates a vehicle upon a highway or other place open to the general public or generally accessible to motor vehicles, including an area designated for the parking of vehicles, carelessly and heedlessly in willful and wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner that endangers or is likely to endanger any person or property resulting in a serious impairment of a body function of a person, but does not cause death, is guilty of felonious driving.... [Emphasis added.]
The Legislature defined the critical term "operate" as "being in actual physical control of a vehicle...." MCL 257.35a. The statute does not define "control," but a dictionary indicates that it means "power or authority to guide or manage." Webster's New Collegiate Dictionary (1980).
Applying these definitions, we conclude that defendant was not in actual physical control of the vehicle. Rather, defendant was interfering with the actual physical control of the vehicle. The undisputed evidence shows that the driver, who had control of the gas and brake pedals, emergency brake, ignition, turn signals, and steering wheel, was appropriately driving the vehicle until defendant grabbed the steering wheel, causing the vehicle to veer off the road. Although defendant's act caused the vehicle to veer off the road, defendant did not have the actual physical control of the vehicle, i.e., the power or authority to guide or manage the vehicle. Defendant could not have stopped or started the vehicle, nor could he have caused it to increase or decrease in speed. Defendant could not use any of the vehicle's other instruments; therefore he was not in actual physical control of the vehicle.
No authority addresses whether a passenger who grabs and turns the steering wheel of a moving vehicle to the surprise of the driver is operating the vehicle for purposes of MCL 257.626c. Cases addressing the issue of what constitutes the operation of a vehicle are all in the context of the statute prohibiting the operation of a vehicle under the influence of intoxicating liquor. Moreover, all these cases involved a single occupant of the vehicle and are distinguishable on that basis. See, e.g., People v. Wood, 450 Mich. 399, 538 N.W.2d 351 (1995). However, in an analogous case, Farm Bureau Gen. Ins. Co. v. Riddering, 172 Mich.App. 696, 432 N.W.2d 404 (1988), the Court held that a front-seat passenger who grabbed and turned the steering wheel of a vehicle was not operating the vehicle for the purpose of applying an exclusionary clause in an insurance policy. We believe that case offers a persuasive analysis.[1] The Riddering *159 Court observed that the operation of a vehicle involved more than simply steering: it includes all functions necessary to make the vehicle operate. The Riddering Court concluded that in the case before it, the passenger who grabbed and turned the steering wheel without permission was interfering with the operation of the vehicle, not operating it. Id. at 703, 432 N.W.2d 404. On the basis of the above analysis, we conclude that defendant's grabbing and turning the steering wheel without the driver's permission did not constitute operation of the vehicle for purposes of the application of MCL 257.626c.
We affirm.
NOTES
[1]  The prosecution's assertionthat in light of the absence of authority interpreting the meaning of operating a vehicle for the purpose of applying MCL 257.626c, the district court and the circuit court erred in consulting authority dealing with civil lawis unsubstantiated, as the prosecution has provided no authority for its position. Leitch v. Switchenko, 169 Mich.App. 761, 764, 426 N.W.2d 804 (1988).